[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 537 
On March 20, 1922, the defendants, as copartners doing business under the firm name of J. Laskin  Sons, made and delivered to the plaintiff their promissory note for the sum of $6,000, payable to the plaintiff's order three months from date. On the next day they made and delivered a similar note for the sum of $3,200. In this action, brought by the plaintiff upon these notes, the defendants have pleaded as a defense and counterclaim that the notes in suit were given in renewal of other notes, for similar amounts made by one Hurwitz to the order of this plaintiff and indorsed by these defendants at the request of the said Hurwitz; that at the time of the delivery of the notes, the defendants delivered to the bank as collateral security for their payment a mortgage made by said Hurwitz and his wife upon real property located in the city of Rochester, New York; "and that the said bank agreed at the time of its receiving the said security from these defendants to apply the same and to relieve the defendants from any obligation upon the said notes unless there should *Page 539 
arise a deficiency upon the foreclosure of said security; and further agreed that upon the payment of said notes that it would deliver to these defendants the said mortgage so held as security; that prior to the commencement of this action the defendants demanded the return of said security to them and offered to pay the said notes upon release of said security, and the plaintiff has at all times refused to carry out its agreement and to return the said security and still refuses so to do."
At the trial the plaintiff conceded that the notes in suit were given in renewal of the original notes made by Hurwitz and indorsed by the defendants. It is not disputed that the notes in suit constituted additional security for Hurwitz' original obligation. The defendants produced testimony to show that at the time they delivered the original notes indorsed by them they also delivered a mortgage made by Hurwitz and his wife on certain real estate in Monroe county, and this mortgage provided that "this grant is intended as a continuing security for payment of any and all indebtedness or liability of any kind which the mortgagee now holds or may hereafter hold against the said Paul Hurwitz, and all renewals thereof, or any part thereof, and all such indebtedness or liability upon which the term of credit has been or may hereafter be extended to an amount not to exceed Twenty thousand Dollars ($20,000) at any one time." It is conceded that the premises covered by the mortgage were sold by the plaintiff for the sum of $17,000, subject to certain prior liens, and the plaintiff applied the proceeds, first, to indebtedness of the said Hurwitz to the bank existing prior to the giving of the notes indorsed by the defendants, and second, to the payment of any notes of said Hurwitz for which it did not have other or additional security, or upon which there were no indorsements; and that after the proceeds were so applied there was no balance remaining which could be applied upon the notes which were indorsed by the defendants. *Page 540 
The defendants then offered to prove that when they delivered this mortgage to the plaintiff they stated that "they were authorized to deliver the mortgage in question to the bank in consideration of a loan to the bank of moneys to Hurwitz upon obligations to be indorsed by Jacob Laskin  Sons and that the mortgage was to be held by the bank primarily to secure loans that should be so made, and that Jacob Laskin  Sons would pay any deficiency which occurred upon these obligations, and that if there was a surplus it might be applied upon the other indebtedness to the bank." This testimony was excluded upon the ground that no such defense was pleaded. The defendants then offered to prove "that on or about June 21, 1921, at the time of the loan from the Traders' National Bank of the original $6,000, Mr. Laskin delivered the mortgage in question to Mr. Trimble, vice-president of the bank, as collateral security for the payment of that note and the other one that was made the following day of $3,200, or any renewals thereof upon which Jacob Laskin  Sons should be indorsers and that in case any deficiency occurred therein that Jacob Laskin would pay such deficiency." This testimony was excluded on the ground that it tended to vary or contradict the terms of the mortgage. Thereafter the trial judge sustained objections to appropriate questions intended to elicit testimony in accordance with these offers, and then directed a verdict in favor of the plaintiffs.
We think that these rulings were erroneous. The defendants may assert no rights under the mortgage which are inconsistent with its terms and which are based upon a claim that the mortgage does not embody the terms of the actual contract made between the parties to the instrument, but their claim is that when they delivered to the plaintiff a mortgage which gave the plaintiff a lien upon the property of Hurwitz as security for all obligations of Hurwitz, the plaintiff made an agreement, not with Hurwitz but with them, that the plaintiff would *Page 541 
hold the mortgage as collateral security for the notes made by Hurwitz and indorsed by them and would enforce the mortgage only as security for such indebtedness. The rights now asserted do not arise from the contract which was embodied or intended to be embodied in the mortgage, nor do they contradict the terms of the contract between mortgagor and mortgagee, but they arise from the independent agreement alleged to have been made between the plaintiff and the defendants. The defendants by their indorsement in effect agreed to become sureties for some of Hurwitz's obligations, and they had the right to enter into that contract upon any terms agreed upon by the parties thereto. They had an interest in seeing that any collateral held by the plaintiff which secured Hurwitz's obligations should be applied upon those obligations of Hurwitz upon which they were liable with Hurwitz, rather than on Hurwitz's other obligations, and they now claim that they agreed to incur such liability only upon the agreement of the plaintiff that it would apply the proceeds of the mortgage made by Hurwitz upon the obligations evidenced by the notes indorsed by them, and would return the mortgage to them when those notes were paid. If a written agreement to that effect had been made between the parties, the plaintiff would still have remained in a position where it could enforce the mortgage made by Hurwitz according to its terms; but if, after it did enforce the mortgage according to its terms, it applied the proceeds contrary to the terms of such agreement with the defendants, it would become liable to the defendants for its breach of contract. The alleged agreement between the plaintiff and the defendants would not alter the written agreement between plaintiff and Hurwitz, but it would give the defendants the right to demand that the plaintiff should use the written agreement with Hurwitz only in accordance with the agreement made with them.
The general rule applicable to these facts is well established. A written agreement does not exclude proof *Page 542 
of a parol collateral agreement made even between the same parties, where the written contract is not intended to embody the whole agreement and does not on its face purport to cover completely the subject-matter of the alleged collateral agreement. Difficulties may arise in the application of the so-called parol evidence rule, but it has never been held that a written agreement between two parties excludes proof of an additional parol agreement between one of these parties and a third party. The defendants are not parties to the mortgage, though they may have delivered the mortgage as agents of the mortgagors. The alleged agreement which they seek to prove is not inconsistent with any terms of the mortgage and does not affect any rights which may be claimed by either party to the mortgage against the other. The defendants claim no rights under the terms of the mortgage nor in contradiction of these terms, and since the defendants did not own the property which was mortgaged, they could not appropriately have been made parties to the mortgage, and no ground exists for holding that the mortgage embodies not merely the agreement with the mortgagor but also all agreements made with the defendants as to the use to which the proceeds of the mortgage should be put if it should be enforced in accordance with its terms. Without now analyzing each case upon which the plaintiff relies, we may point out that these facts distinguish all these cases from the one under consideration.
The Appellate Division recognized that a parol agreement made with the plaintiff which should merely determine the order of application of the proceeds of the mortgage would not vary or contradict the terms of the mortgage, but it held that the contract alleged in the defense and counterclaim would contradict the terms of the mortgage because the mortgage purports to secure all indebtedness of Hurwitz, while under the alleged parol contract the mortgage would not be held as security for *Page 543 
any of Hurwitz's obligations, but solely as security for defendants' notes. This distinction seems to us to overlook the fact that the notes of the defendants were given as additional security for Hurwitz's obligation, and the defendants are seeking to have the security given by Hurwitz applied on Hurwitz's obligations for which their notes are security, and also the fact that the defendants' claim that the mortgage should be held solely as security for these obligations arises not from the contract between mortgagor and mortgagee but from the terms of an additional contract made with the defendants which could not be appropriately embodied in the mortgage.
The judgments should be reversed and a new trial ordered, with costs to appellants to abide the event.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Judgments reversed, etc. *Page 544 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 545